DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Patent Publication 2018/0335612).
With regard to independent claim 1, Chen teaches an optical imaging lens (page 1, paragraph [0001] and Figure 1), from an object side to an image side in order along an optical axis comprising: a first lens element (Figure 1, element L11), a second lens element (Figure 1, element L12), a third lens element (Figure 1, element L13), a fourth lens element (Figure 1, element L14), and a fifth lens element (Figure 1, element L15), each lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through (Figure 1, elements S11, S12, S14, S15, S16, S17, S18, S19, S110 and S111), the optical imaging lens comprising: a periphery region of the image-side surface of the first lens element is concave (page 2, paragraph [0033], line 4); a periphery region of the object-side surface of the second lens element is convex (page 2, paragraph [0034], lines 3-4); an optical axis region of the image-side surface of the third lens element is concave (page 2, paragraph [0035], line 4); and the fifth lens element has negative refracting power and an optical axis region of the object-side surface of the fifth lens element is concave (page 2, paragraph [0037], lines 1-4); lens elements of the optical imaging lens are only the above-mentioned five lens elements (Figure 1), wherein the largest air gap along the optical axis is G12 or G34, as defined (page 3, Table 1, data for S16) and satisfying the conditional expression EFL/AAG ≥ 4.500, as defined (page 3, Table 1 data).
With regard to dependent claim 16, Chen teaches all of the claimed limitations of the instant invention as outlined with independent claim 15 above, and further teaches such an optical imaging lens satisfying the conditional expression (T3+G34+T4)/T2 ≥ 3.900 (page 3, Table 1 data).
With regard to dependent claim 17, Chen teaches all of the claimed limitations of the instant invention as outlined with independent claim 15 above, and further teaches such an optical imaging lens satisfying the conditional expression ALT/(G12+G34) ≤ 3.200, as defined (page 3, Table 1 data).
With regard to dependent claim 18, Chen teaches all of the claimed limitations of the instant invention as outlined with independent claim 15 above, and further teaches such an optical imaging lens satisfying the conditional expression EFL/TL ≥ 1.800, as defined (page 3, Table 1 data).
With regard to dependent claim 19, Chen teaches all of the claimed limitations of the instant invention as outlined with independent claim 15 above, and further teaches such an optical imaging lens satisfying the conditional expression ALT/(T1+G34) ≤ 2.300, as defined (page 3, Table 1 data).

Allowable Subject Matter
Claims 1-14 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to independent claim 1, although the prior art teaches an optical imaging lens, from an object side to an image side in order along an optical axis comprising: a first lens element, a second lens element, a third lens element, a fourth lens element, and a fifth lens element, each lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, the optical imaging lens comprising: the first lens element has positive refracting power and a periphery region of the image-side surface of the first lens element is concave; a periphery region of the object-side surface of the second lens element is convex; a periphery region of the object-side surface of the third lens element is convex; and the fifth lens element has negative refracting power and an optical axis region of the object-side surface of the fifth lens element is concave; lens elements of the optical imaging lens are only the above-mentioned five lens elements, the prior art fails to simultaneously satisfy the conditional expression EFL*Fno/HFOV ≥ 3.500 mm/degrees and (G12+G23+G34)/(G45+T5) ≥ 2.500, as defined.
Claims 2-7 are allowable for their dependency on independent claim 1, as they inherit all of the limitations of the claim from which they depend.
With regard to independent claim 8, although the prior art claims an optical imaging lens, from an object side to an image side in order along an optical axis comprising: a first lens element, a second lens element, a third lens element, a fourth lens element, and a fifth lens element, each lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, the optical imaging lens comprising: a periphery region of the image-side surface of the first lens element is concave; the second lens element has negative refracting power and a periphery region of the object-side surface of the second lens element is convex; a periphery region of the object-side surface of the third lens element is convex; and an optical axis region of the object-side surface of the fifth lens element is concave; lens elements of the optical imaging lens are only the above-mentioned five lens elements, the prior art fails to simultaneously satisfy the conditional expression EFL*Fno/HFOV ≥ 3.500 mm/degrees and (G12+G23+G34)/(G45+T5) ≥ 2.500, as defined.
Claims 9-14 are allowable for their dependency on independent claim 8, as they inherit all of the limitations of the claim from which they depend.
With regard to dependent claim 20, although the prior art teaches an optical imaging lens, from an object side to an image side in order along an optical axis comprising: a first lens element, a second lens element, a third lens element, a fourth lens element, and a fifth lens element, each lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, the optical imaging lens comprising: a periphery region of the image-side surface of the first lens element is concave; a periphery region of the object-side surface of the second lens element is convex; an optical axis region of the image-side surface of the third lens element is concave; and the fifth lens element has negative refracting power and an optical axis region of the object-side surface of the fifth lens element is concave; lens elements of the optical imaging lens are only the above-mentioned five lens elements, wherein the largest air gap along the optical axis is G12 or G34, as defined and satisfying the conditional expression EFL/AAG ≥ 4.500, as defined, the prior art fails to teach such an optical imaging lens simultaneously satisfying the conditional expression D35/T2 ≤ 6.000, as defined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai et al (U.S. Patent Number 8,649,113), Chen (U.S. Patent Number 9,411,134), Chen et al (U.S. Patent Publication 2015/0160434) and Son (U.S. Patent Publication 2016/0091691) all teach optical imaging lenses consisting of five lens elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
06 September 2022